 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No.: 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Cir, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
 7 Attorney for plaintiff
 8
                                      UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
11    SATICOY BAY, LLC SERIES 1702 EMPIRE                      CASE NO.: 2:14-cv-01975-KJD-NJK
      MINE
12
                      Plaintiff,
13                                                             STIPULATION AND ORDER TO
      vs.                                                      EXTEND TIME TO OPPOSE
14                                                             CITIMORTGAGE, INC.’S MOTION TO
      FEDERAL NATIONAL MORTGAGE                                DISMISS OR ALTERNATIVELY
15    ASSOCIATION; CLEAR RECON CORP.; and                      MOTION FOR SUMMARY JUDGMENT
      CITIMORTGAGE, INC.,
16
                      Defendants.
17
             IT IS HEREBY STIPULATED AND AGREED between plaintiff Saticoy Bay LLC Series 1702
18
     Empire Mine (“Saticoy Bay”) and defendant Citimortgage, Inc., by and through their respective
19
     attorneys, that the date for Saticoy Bay to file its opposition to Citimortgage, Inc.’s motion to dismiss filed
20
     on October 31, 2018 (ECF No. 146), shall be extended from November 14, 2018, to November 28, 2018.
21
     Also, the parties agree that the date to file the opposition to Citimortgage, Inc.’s motion for summary
22
     judgment filed on October 31, 2018 (ECF No.147) shall be extended from November 21, 2018, to
23
     November 28, 2018.
24
     ///
25
     ///
26
     ///
27
28                                                         1
 1         This is the first extension to which the parties have sought regarding this motion. Plaintiff seeks
 2 additional time due to the press of business as counsel has deadlines in this matter as well as other cases.
 3 This extension is not intended to delay these proceedings and granting defendants’ request will not
 4 prejudice any party.
 5         DATED this 14th day of November, 2018.
 6
 7   LAW OFFICES OF                                         AKERMAN LLP
     MICHAEL F. BOHN, ESQ., LTD.
 8
     By: /s/ Adam R. Trippiedi, Esq.                        By: /s/ Tenesa S. Powell, Esq..
 9       Michael F. Bohn, Esq.                                 Ariel E. Stern, Esq.
         Adam R. Trippiedi, Esq.                               Tenesa S. Powell, Esq.
10       2260 Corporate Cir, Suite 480                         1635 Village Center Circle, Suite 200
         Henderson, Nevada 89074                               Las Vegas, Nevada 89134
11       Attorney for plaintiff Saticoy Bay LLC                Attorney for defendant Citimortgage, Inc.
     Series 1702 Empire Mine
12
13                                                  ORDER

14         Pursuant to the stipulation of the parties, the dates are hereby set as stated above.

15         IT IS SO ORDERED.

16
                                                            _____________________________________
17                                                          UNITED STATES DISTRICT COURT JUDGE

18
                                                                    11/20/2018
                                                            DATED: _________________________
19
20
21
22
23
24
25
26
27
28                                                      2
